In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00056-CR



        JASON ASHLEY GRAVETTE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 241st District Court
                Smith County, Texas
            Trial Court No. 241-1457-17




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                      MEMORANDUM OPINION
           Jason Ashley Gravette was convicted by a Smith County 1 jury of evading arrest using a

vehicle. 2 Following the jury’s recommendation, the trial court sentenced him to fifty years’

confinement. 3 Gravette appeals.

           Gravette’s attorney has filed a brief stating that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the trial court

proceedings.        Meeting the requirements of Anders v. California, counsel has provided a

professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403,

406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex.

Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           Counsel mailed a copy of the brief to Gravette and informed Gravette of his right to review

the appellate record and file a pro se response. On October 2, 2018, counsel also mailed to Gravette

copies of the reporter’s and clerk’s records. Gravette has filed a response challenging the

sufficiency of the evidence.


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
2
    See TEX. PENAL CODE ANN. § 38.04 (West 2016).
3
    Gravette pled true to an enhancing allegation. See TEX. PENAL CODE ANN. § 12.42 (West Supp. 2018).

                                                          2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court. 4




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            January 7, 2019
Date Decided:              January 16, 2019

Do Not Publish




4
  Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.

                                                           3